DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
A proposal to amend the claim in order to place the application in condition of allowance was extended on 8th July 2021 to applicants’ Representative, Sangik Bae. However, it was not accepted and an Office Action was instead preferred. The Application is examiner on merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-11, 15-19, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANG et al (TANG: US 2020/0145080) in view of XI (XI et al: US 2019/0222279) in view of ZHOU et al (US 2019/0141742)
Regarding claim 1, 9, 17, 25,  TANG et al (TANG: US 2020/0145080) discloses a method for wireless communication at a base station in a wireless communication network, the method comprising:
communicating with a user equipment (UE) utilizing a first downlink beam of a plurality of downlink beams (TANG: Fig. 10, ¶113, communicating using at least a first downlink/TX beam among the plurality of downlink/TX beams); 
switching from the first downlink beam to a second downlink beam of the plurality of downlink beams to communicate with the UE based on a difference between a first reference signal received power (RSRP) associated with the first downlink beam and a second RSRP associated with the second downlink beam (TANG: ¶114-115, ¶117,  Fig. 20-21, ¶155, ¶129, RSRPs are measured by the UE and the BS; the differences are determined between RSRPs of the beams; the beams selection is performed by the base station BS; the beam selection is performed i.e. the beam that was initially being used between the UE and gNB is now switched to a new beam based on the different between the RSRPs; ¶122, ¶124, ¶136 periodic measurements and comparisons causing the switching of the first beam to another beam); and 
beam selection modification is based on the difference between the first RSRP and the second RSRP (RANG: ¶114-115, ¶117,  ¶140,  Fig. 20-21, ¶155, RSRPs are measured by the UE and the BS; the differences are determined between RSRPs of the beams; the beams selection is performed by the base station BS based on calculating difference between the ranks of the beams that are based on the different values of RSRPs; the beam selection is based on this difference in RSRPs).
TANG remains silent regarding beam selection modification comprising modifying a modulation and coding scheme (MCS) utilized for communication with the UE.
However, XI (XI et al: US 2019/0222279) beam selection modification comprising modifying a modulation and coding scheme (MCS) utilized for communication with the UE. (XI: ¶118, ¶190,  different MCS’s are associated with and used for different beams).
A person of ordinary skill in the art working with the invention of TANG would have been motivated to use the teachings of XI as it provides a way to improve desired and required data transmissions (¶190) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of TANG with teachings of XI in order to improve probability of achieving desired transmission. 
TANG modified by XI remains silent regarding reducing a link adaptation convergence period based on the modified MCS.
However, ZHOU et al (US 2019/0141742) discloses reducing a link adaptation convergence period based on the modified MCS (ZHOU: ¶407, MCS assigned to speed up/reduce time for link adaptation convergence).
A person of ordinary skill in the art working with the invention of TANG modified by XI would have been motivated to use the teachings of ZHOU as it provides a way to reduce link adaptation convergence thereby minimizing predictive computational load 


Regarding claim 2, 10, 18, 26  TANG modified by XI modified by ZHOU discloses the method of claim 1/10/17/25, further comprising:
receiving at least one beam measurement report from the UE, wherein the first RSRP and the second RSRP are each included in one of the at least one beam measurement report; and calculating the difference between the first RSRP and the second RSRP based on the at least one beam measurement report (TANG: Fig. 20-Fig. 21, ¶153, ¶155, the RSRPs are reported with their respective measurements based on which the BS calculates/infers a relative ranking which includes calculating a difference between the RSRP values).

Regarding claim 3, 11, 19, 27,  TANG modified by XI modified by ZHOU discloses a method of claim 1/10/17/25, further comprising: estimating the difference between the first RSRP and the second RSRP based on respective signal quality measurements of a first uplink beam corresponding to the first downlink beam and a second uplink beam corresponding to the second downlink beam (TANG: Fig. 20-Fig. 21, ¶153, ¶155, the RSRPs are reported with their respective measurements based on which the BS calculates/infers a relative ranking which includes calculating a difference between the RSRP values).


Regarding claim 7, 15, 23,  TANG modified by XI modified by ZHOU discloses method of claim 1/10/17, wherein the first downlink beam comprises a first beam width and the second downlink beam comprises a second beam width, wherein the second beam width is different than the first beam width (TANG: ¶145, the beams have different widths; XI: ¶190,  different widths is used for different beams).

Regarding claim 8, 16, 24,  TANG modified by XI modified by ZHOU discloses method of claim 1/10/17, wherein communicating with the UE further comprises: communicating with the UE utilizing a millimeter wave carrier frequency (TANG: ¶103, mmWave).

Allowable Subject Matter
Claims 4-6, 13-14, 20-22, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4-5, 13, 20-21, 28-29, the prior art of record either alone or in combination does not disclose method of claim 1/10/17/25, wherein modifying the MCS further comprises: adjusting the MCS utilizing an outer-loop link adaptation process.
Regarding claim 6, 14, 22, 30 the prior art of record either alone or in combination does not disclose method of claim 1/10/17/25, wherein modifying the MCS further comprises: transmitting a channel state information - reference signal (CSI-RS) to the UE via the second beam; receiving channel state information feedback (CSF) from the UE; and adjusting the MCS based on the CSF

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    203
    827
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    529
    786
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    526
    816
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    417
    806
    media_image4.png
    Greyscale


  ”
	Examiner respectfully disagrees with the above arguments. TANG discloses a technique of selecting one of the recommended beams by the base station. This beams is, in at least one scenario, a downlink beam. Further in at least one scenario, the beams are corresponding or non-corresponding (claim being silent regarding this feature). 

[0127] The UE may select one or more recommended beams from a plurality of potential UL beams and a plurality of potential DL beams (1008). The recommended beam(s) may include one or more of the UL beam (e.g., UE Tx and/or BS Rx) and/or DL beam (e.g., UE Rx and/or BS Tx). The UL beam and DL beam may not correspond, e.g., one or both of the UE and/or BS may use different beams for Tx and Rx. 

[0111] FIG. 10 illustrates possible beam management enhancements to support cases in which Tx/RX beam correspondence does not hold. In other words, FIG. 10 describes It will be appreciated that operation according to techniques of FIG. 10 does not imply that the UL/DL beams (e.g., Tx/Rx beams) will not correspond at all times. Instead, FIG. 10 addresses circumstances in which benefits of non-correspondence may be realized. The techniques of FIG. 10 may result in a selection of corresponding beams under some circumstances and non-corresponding beams in other circumstances. 

[0115] In some embodiments, the UE may compare the RSRPs of different Rx beams, e.g., during a P1 or P3 procedure, or based on SSB, among various possibilities. The UE may calculate differences between the RSRPs and compare the differences to a threshold of signal strength and/or quality (e.g., an RSRP delta threshold). Such a threshold may be configured by the BS, e.g., as part of an RRC configuration message, among various possibilities. The BS/network may set such a threshold based on various factors such as capability of the BS to receive signals from the UE, measured values of signal strength, etc. For example, such a threshold may be 5dB, among various possibilities. 

[0140] Similarly, the UE may be configured to perform measurements and/or evaluate constraints periodically. Thus, the UE may also periodically update beam recommendations. 

	In the above sections, the invention of TANG is taught to perform a beam selection at the base station based on the difference between the RSRPs. This beam selection includes selecting a downlink beam based on the different between the RSRPs of the RX beams i.e. the downlink beams. 
	A person of ordinary skill in the art would reasonably interpret the above as teaching: 
“switching from the first downlink beam to a second downlink beam of the plurality of downlink beams to communicate with the UE based on a difference between a first reference signal received power (RSRP) associated with the first downlink beam 
TANG, however, remains silent regarding beam selection modification includes modification of MCS.
This, however, is disclosed by at least XI’s ¶118, and ¶190:
[0118] In an open loop procedure, a TRP may measure an uplink beam reference signal (e.g., a sounding reference signal) that may be received from a WTRU, for example, to evaluate angle of arrival (AOA) and/or angle of departure (AOD) for one or more beams or beam pair links. Beam pairs that may be separated (e.g., significantly separated) in a spatial domain may be selected (e.g., based on one or more estimated parameters) to carry MBM and/or DBM symbols with an appropriate MCS. A same or different MCSs may be used for different beams or BPLs. Indices associated with such selected beams or beam pair links and associated MCS may be signaled in a DCI field via NR-PDCCH. MBM and/or DBM symbols may be transmitted by the selected beam pairs or BPLs. An open loop procedure may be used for TDD deployment where reciprocity-based transmission may provide overhead savings in CSI feedback. Reciprocity-based coherent joint transmission (JT) may be also used with unlicensed and/or shared spectrum. 

[0190] Controller 930 may receive information 932 that may include, but is not limited to, channel state information, data information, quality of service (QoS) information, etc. Controller 932 may determine (e.g., based on received information 932) whether to switch an RF chain for precoded data 923 that may be provided to switcher 924. Controller 930 may control digital and/or analog beamforming in an effort to achieve one or more desired and/or required data transmissions. For example, controller 930 may adjust a channel coding and/or modulation block such that a resulting MCS may match a beam width. For example, a wide beam may have a smaller beam forming gain. An MCS value may be reduced, for example, when a wide beam (e.g., one or more of wide transmit beams 952) may be used. An MCS value may be increased, for example, when a narrow beam (e.g., one or more of narrow transmit beams 952) may be used. 

At least the above sections discloses that MCS is associated with a beam and a different beam has a corresponding different MCS that is used for communication between the BS and UE. 



[0145] FIG. 14 illustrates a BS 102 using a beam 802 for both Tx and Rx with a UE 106. The UE 106 may use beam 804C for DL and 804A for UL. Beams 804C and 804D may have the same direction, but may have different widths. Thus, the wider beam 804D may allow a lower transmit power (e.g., due to fewer antennas) than the more focused beam 804C. The narrower beam 804C may offer higher performance. Thus, the UL and DL beams may not correspond. This beam combination may be useful to save power of the UE. In some embodiments, the UE may not report the difference in Rx and Tx beams. In other embodiments, the UE may report the difference to the BS. The UE may only make such a selection if the selection is consistent with network parameters (e.g., the difference in measurements between beams 804C and 804D is below a threshold). 


Therefore, a person of ordinary skill in the art working with the invention of TANG would be reasonably motivated to use the teachings of XI in order to improve granularity of performance control.

TANG modified by XI remains silent regarding reducing a link adaptation convergence period based on the modified MCS.
However, newly cited reference, ZHOU et al (US 2019/0141742) discloses reducing a link adaptation convergence period based on the modified MCS (ZHOU: ¶407, MCS assigned to speed up/reduce time for link adaptation convergence).

The arguments presented by the Applicants are, hereby, respectfully traversed. 

Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, XI’s associated different MCS settings for different selected beams provide compensating for different communication scenarios and geographical scenarios. One of which is received by the XI reference’s disclosure itself. 
“For example, controller 930 may adjust a channel coding and/or modulation block such that a resulting MCS may match a beam width. For example, a wide beam may have a smaller beam forming gain. An MCS value may be reduced, for example, when a wide beam (e.g., one or more of wide transmit beams 952) may be used. An MCS value may be increased, for example, when a narrow beam (e.g., one or more of narrow transmit beams 952) may be used.”

Since, TANG’s invention also dynamically uses wider or narrower beams. In ¶145 for example (see below), a person of ordinary skill in the art would reasonably motivated to benefit from this technique of corresponding MCS changes when selected beam changes.

	[0145] FIG. 14 illustrates a BS 102 using a beam 802 for both Tx and Rx with a UE 106. The UE 106 may use beam 804C for DL and 804A for UL. Beams 804C and 804D may have the same direction, but may have different widths. Thus, the wider beam 804D may allow a lower transmit power (e.g., due to fewer antennas) than the more focused beam 804C. The narrower beam 804C may offer higher performance. Thus, the UL and DL beams may not correspond. This beam combination may be useful to save power of the UE. In some embodiments, the UE may not report the difference in Rx and Tx beams. In other embodiments, the UE may report the difference to the BS. The UE may only make such a selection if the selection is consistent with network parameters (e.g., the difference in measurements between beams 804C and 804D is below a threshold). 

This also provides a predictable result of lower error rates as, one of ordinary skill in the art would recognize different MCS’s can provide different levels of robustness in communication. 
Applicants argue,

    PNG
    media_image5.png
    286
    801
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    418
    797
    media_image6.png
    Greyscale
”	
Arguments are moot in view of indicated allowability.
	All the remaining arguments are based on the arguments above and are, therefore, fully responded to as above. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461